DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Amended independent claims 1 and 8-9 reflect a totally new scope that is unfound by a new, thorough search and consideration.  The invention is now directed toward the transmission of the MSG 3 (message 3), also named as RRCConnectionRequest /RRCConnectionResumeRequest message in some cases – see Jeon (US 2021/0167930) para. 216. MSG3 transmission is part of RA (Random Access) procedure, wherein in step 1, UE transmits preamble/RA request to base station on PRACH being MSG1 (message 1); in step 2, eNB/base station responds with a RAR (Random Access Response) being MSG2 (message 2); in step 3, UE sends to eNB a SI (System Information) on PUSCH for terminal identification (eg. as a RRC connection Request) being MSG3 (message 3). All of the amended independent claims now requires an unique way to identify the frequency location of UL BWP in transmitting the MSG3:
receiving, from a network information for a numerology;
receiving, from the network, information for an offset between a frequency location of an uplink (UL) bandwidth part (BWP) and a subcarrier 0 of a specific resource block having an index 0;
identifying the frequency location of the UL BWP based on numerology and the offset; and
transmitting, to the network, a message 3 (MSG3) of a random access procedure through the UL BWP on the frequency location,

The closest prior art are Rathonyi (US 2019/0306887) describing 3GPP standard parameters: (a) nprach-SubcarrierOffset Frequency = location of the NPRACH resource, in number of subcarriers, offset from sub-carrier 0, (b) nprach-SubcarrierMSG3-Range = Start Fraction for calculating the starting subcarrier index of the range reserved for indication of UE support for multi-tone Msg3 transmission, within the NPRACH resource (table 2). [Note: this is also describes by same assignee Hong (US 2018/0124836) which describes frequency location of the NPRACH resource, see 3GPP TS 36.211: “ In number of subcarriers, offset from subcarrier 0.  (table 4)”],  Tirronen (US 2017/0273113) describing that transmission of the Message 3 uplink communication may be provided based on the information defining the time and/or frequency location from the RAR.  Information defining the time and/or frequency location may define a time and/or frequency location in a subframe for the Message 3 uplink communication (para. 9), and Ma (US 2020/0213066) describing BWP configuration with UE requesting through MSG3 (title & para. 84),
	Yet Rathonyi, Tirronen and Ma, in combination, fail to render the above highlighted amended claim limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Rune 2020/0084698 describing RA messaging comprising Msg1, Msg2, Msg2 comprising SI request (para. 6 & fig. 2), Lin (US 2021/0058947) describing RA procedure of msg1 (RA request) on PRACH, RAR on msg2, and RRC connection request on msg3 (para. 2), Lee (US 2018/0077696) describing multi-tone (frequency location) MSG3 transmission (claim 2), Yi (US 2020/0252578) describing that frequency location and bandwidth for the MSG3 transmission may be determined based on an active UL BWP of the UE (para. 137), Vajapeyam (US 2016/0295609) describing RA procedure (title) where after receiving the RAR, UE 115-a transmits an RRC connection request (RACH message 3) (para. 90), Yi (US 2017/0290016) describing that the location of message 3 may be determined based on RAR dynamically (i.e. frequency location used for RAR may determine the frequency or sub-UL BW of message 3) or fixed or determined by RAR (explicitly indicated in RAR) (para. 120), Hong (US 2018/0124836) describing frequency location of the NPRACH resource, see 3GPP TS 36.211.  In number of subcarriers, offset from subcarrier 0 (table 4), Lai (US 2019/0098667) describing RA procedure for MTC (title), Yang (US 2017/0045426) describing that the position of the Msg3 resource is specified in a three-level manner (para. 112-123), Ohuchi (US 2020/0236574) describing random access procedure comprising messages 1-4 (fig. 5 & para. 149-153), Ma (US 2020/0213066) describing BWP configuration with UE requesting through MSG3 (title & para. 84), Li (US 2020/0178315) describing RA procedure where terminal & network determines frequency domain location for UL, and Qian (US 2019/0350006) describing selection of channel (frequency location) for transmission including msg3 in RA procedure (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469